743 N.W.2d 910 (2008)
In re BARBARA HROBA TRUST
Luann Hroba, Petitioner-Appellant,
v.
Gary Hroba, Respondent-Appellee.
Docket No. 135277. COA No. 266783.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the October 9, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Oakland County Probate Court, Because the issue of the validity of the amendment to the trust was never litigated in the summary proceedings action brought in the 52-4 District Court, res judicata did not bar the petitioner's action in the Oakland County Probate Court. MCL 600.5750; JAM Corp. v. AARO Disposal, Inc., 461, Mich. 161, 600 N.W.2d 617 (1999); Sewell v. Clean Cut Management, Inc., 463 Mich. 569, 621 N.W.2d 222 (2001).